DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 06/24/2022 has been entered.  Claims 1-2, 4-9, 11-14, 16-21, 23-26 and 28-30 were amended; claims 3, 15 and 27 were canceled, and claims 31-33 were added.  Claims 1-2, 4-14, 16-26 and 28-33 remain.  The rejections of claims 9 and 21 under 35 U.S.C. 112(b) are withdrawn based on Applicant’s amendments to these claims.  The rejection of claim 30 under 35 U.S.C. 101 is withdrawn based on Applicant’s amendment to the claim. 

Allowable Subject Matter
Claims 1-2, 4-14, 16-26 and 28-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s invention is drawn to a method, apparatuses and non-transitory computer readable medium for determining a subset of a set of transmit-beam receive-beam pairs that are mutually non-interfering with each other.
Applicant’s independent claim 1 recites, inter alia, a method of wireless communication of a user equipment as defined in the specification (see paragraphs [0090] and [00101] of Applicant’s specification as filed) including “determining a subset of the set of transmit-beam receive-beam pairs of the set of transmit-beam receive-beam pairs to include transmit-beam receive-beam pairs that are mutually non-interfering with each other, wherein a first transmit-beam receive-beam pair in the subset of the transmit-beam receive-beam pairs is mutually non-interfering with a second transmit-beam receive-beam pair of the set of transmit-beam receive-beam pairs based on at least one of a reference signal received power (RSRP), a reference signal received quality (RSRQ), a signal to noise ratio (SNR), or a signal to interference plus noise ratio (SINR) of the one or more reference signals associated with a first transmit beam of the first transmit-beam receive beam pair and received via a second receive beam in the second transmit-beam receive beam pair is less than a first threshold, and at least one of the RSRP, the RSRQ, the SNR or the SINR of the one or more reference signals associated with a second transmit beam of the second transmit-beam receive beam pair and received via a first receive beam in the first transmit-beam receive beam pair is less than the first threshold.”  With the quoted limitations, Applicant’s independent claim 1 as a whole comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record.
Independent claims 13, 25 and 30, containing similar limitations, are allowed for the same reasons as set forth above.  Accordingly, Applicant’s claims 1-2, 4-14, 16-26 and 28-33 (renumbered as claims 1-30) are allowed for these reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho, can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413